U. S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended May 31, 2013 Commission File Number: 333-153502 STREAMTRACK, INC. (Exact name of registrant as specified in its charter) Wyoming 26-2589503 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 347 Chapala Street Santa Barbara, California 93101 (Address of principal executive offices) (805) 308-9151 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x Yeso No Indicate by check mark whether the Company is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No x At July 15, 2013, there were 17,087,768 shares of the Company’s common stock outstanding. TABLE OF CONTENTS Page PARTI Item 1. Financial Statements F-1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation 3 Item 3. Controls and Procedures 13 PARTII Item 1. Legal Proceedings 14 Item 1A. Risk Factors Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 3. Defaults Upon Senior Securities 14 Item 4. Mine Safety Disclosures 14 Item 5. Other Information 14 Item 6. Exhibits 15 2 StreamTrack, Inc. Unaudited Consolidated Balance Sheets As of May 31, 2013 As of August31, 2012 (Restated) Assets Current assets Cash $ $ Accounts receivable, net of allowances of $87,000 and $72,000 at May 31, 2013 and August 31, 2012, respectively Prepaid expenses Total current assets Property and equipment, net Other assets Note receivable Customer list, net - Other assets Total other assets Total assets $ $ Liabilities and stockholders’ deficit Current liabilities Accounts payable and accrued expenses $ $ Line of credit Derivative liabilities embedded within convertible notes payable Capital lease payable, in default Related party payable Contingent royalty payable Convertible note payable - Convertible notes payable, in default, net of debt discount of $0 and $11,299 as of May 31, 2013 and August 31, 2012 Total current liabilities Long term liabilities Deferred revenues - Contingent royalty payable, net of current portion Convertible promissory notes, net of debt discount of $34,211and $6,370 as of May 31, 2013 and August 31, 2012 Related party convertible promissory notes, net of debt discount of $43,081 and $59,983 as of May 31, 2013 and August 31, 2012 Total long term liabilities Total liabilities Commitments and contingencies Stockholders’ deficit: Preferred stock, $0.0001 par value; 5,000,000 shares authorized; 0 and 100 shares issued and outstanding as of May 31, 2013 and August31, 2012 - - Common stock, $0.0001 par value: 1,000,000,000 shares authorized; 16,948,879 and 183,415 shares issued and outstanding as of May 31, 2013 and August31, 2012 18 Additional paid-in capital Deferred stock based compensation (552,457 ) (766,292 ) Accumulated deficit (3,643,203 ) (1,785,584 ) Total stockholders’ deficit (2,820,070 ) (1,204,890 ) Total liabilities and stockholders’ deficit $ $ The accompanying notes are an integral part of the consolidated financial statements. F-1 StreamTrack, Inc. Unaudited Consolidated Statements of Operations Three Months Ended May 31, 2013 Three Months Ended May 31, 2012 Nine Months Ended May 31, 2013 Period From Inception, November 30, 2011, Through May 31, 2012 Revenue: Advertising $ Services Total revenue Costs of sales: Depreciation and amortization Colocation services Broadcaster commissions Other costs Total costs of sales Gross (loss) profit (33,588 ) (51,434 ) Operating expenses: Product development Officer compensation Sales and marketing Other expenses Total operating expenses Operating loss from continuing operations before other income (expenses) and provision for income taxes (560,345 ) (423,712 ) (1,662,244 ) (658,962 ) Other income (expenses) Interest income - - Interest expense (94,637 ) (23,531 ) (135,837 ) (43,651 ) Interest expense – accretion (56,303 ) (35,198 ) (373,724 ) 77,482 ) Gain on disposal of assets - - Change in fair value of derivatives - - Total other income (expenses) (58,729 ) (144,448 ) (121,133 ) Income (loss) from continuing operations before provision for income taxes (482,441 ) (1,806,692 ) (780,095 ) Income tax benefit (expense) - Net income (loss) from continuing operations (482,441 ) (1,806,692 ) (780,095 ) Loss from discontinued operations - (41,464 ) - (111,106 ) Net income (loss) (523,905 ) (1,806,692 ) (891,201 ) Dividend - (1,600,063 ) (50,927 ) (1,600,063 ) Net income (loss) attributable to common stockholders $ $ ) $ ) $ ) Basic and diluted net income (loss) per share attributable to common stockholders $ $ ) $ ) $ ) Weighted-average number of shares used in computing basic and diluted per share amounts The accompanying notes are an integral part of the consolidated financial statements. F-2 StreamTrack, Inc. Unaudited Consolidated Statements of Cash Flows For the Nine Months Ended May 31, 2013 Period From Inception, November 30, 2011, Through May 31, 2012 Cash flows from operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Stock-based compensation Bad debt expense Depreciation and amortization Re-measurement of derivative liabilities (285,391 ) - Accretion Finance fees - Gain on disposal of assets (71,847 ) - Changes in assets and liabilities: Accounts receivable (36,121 ) Prepaid expenses (21,948 ) 20,243 Other assets (2,146 ) (8,780 ) Accounts payable and accrued expenses 332,651 Deferred revenue (157,805 ) - Net cash used in operating activities (998,887 ) (331,645 ) Cash flows from financing activities Proceeds from issuance of convertible promissory notes Proceeds from line of credit - Payments on capital lease (9,000 ) (28,606 ) Interest on note receivable (7,875 ) - Net advances from related parties Net (payments) advances to Factor (68,091 ) Net cash provided by financing activities Cash Flows used in discontinued operations Cash Flows from operations activities - ) Cash Flows from investing activities - ) Cash Flows from financing activities - Net cash used in discontinued operations - ) Net (decrease) increase in cash and cash equivalents (221,253 ) Cash and cash equivalents at beginning of year - Cash and cash equivalents at end of year $ $ Supplemental disclosures of noncash financing activities Deemed dividend $ $
